Citation Nr: 1449194	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for musculoskeletal manifestation of cervical degenerative disc disease.

2.  Entitlement to an increased disability rating for radiculopathy of the right upper extremity, associated with cervical degenerative disc disease, rated as noncompensable prior to July 8, 2009.

3.  Entitlement to a disability rating higher than 20 percent for radiculopathy, right upper extremity, associated with cervical degenerative disc disease.

4.  Entitlement to an increased disability rating for radiculopathy of the left upper extremity, associated with cervical degenerative disc disease, rated as noncompensable prior to July 8, 2009.

5.  Entitlement to a disability rating higher than 20 percent for radiculopathy, left upper extremity, associated with cervical degenerative disc disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

As was explained in a January 2014 Board decision, the Veteran initially filed a claim for an increased rating for his cervical spine disability in 2004, and perfected an appeal for this claim.  However, in October 2008 he withdrew this appeal in its entirety.  38 C.F.R. § 20.204.  In January 2009, the Veteran filed the present claim for an increased rating for his cervical spine disability.  The RO issued a rating decision in April 2009 proposing a rating reduction, which was implemented in July 2009.  The Board explained that statements received in September 2009 and October 2009 indicated disagreement with the RO's failure to increase his cervical spine rating as he continued to assert the condition had worsened.  

While the appeal was developed as a rating restoration claim, the Board concluded that finds the underlying claim for increased rating to be part and parcel of the appeal, and it has thus been included above.  The underlying increased rating claim arguably was implicitly denied by the RO.  See Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010); Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  Moreover, the Board finds this interpretation of the appeal to be of the greatest benefit to the Veteran, and most consistent with his intentions.  In the January 2014 decision, the Board noted the Veteran's multiple assertions that his cervical spine disability had worsened, and remanded the claim for a VA examination to be provided.  This examination was provided and as is explained below, it is considered to be fully adequate for rating purposes.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of this appeal, on March 2013, the RO assigned ratings for the objective neurologic abnormalities of the Veteran's cervical degenerative disc disease, as provided for in Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  When the Veteran appealed the July 2009 rating decision, he was necessarily seeking the highest evaluation available.  Hence, any and all manifestations that flow directly from the cervical degenerative disc disease are now before the Board.

Of note, the January 2014 Board Decision referred claims for entitlement to service connection for lumbar spine disability, bilateral knee disability, and bilateral foot and ankle disability, as well as a claim for a higher rating for service-connected hypertension (see the December 2008 letters submitted by the Veteran).  There is no indication that these claims have been adjudicated; the Board refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has never been found to have ankylosis of the cervical spine.

2.  The Veteran has not been prescribed bed rest to treat incapacitating episodes related to his service-connected cervical spine disability, and to the extent it could be argued that he had, it was not shown to have sufficient duration as to warrant a rating in excess of 30 percent.

3.  The Veteran has experienced neurologic impairment in his bilateral upper extremities that consists of pain, paresthesia/dysesthesias, tingling, and numbness consistent with no more than mild incomplete paralysis of the lower radicular group of the upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 30 percent for musculoskeletal manifestations of cervical degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria have been met for a disability rating of 20 percent for radiculopathy of the right upper extremity, associated with cervical degenerative disc disease, from December 23, 2008.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 8512 (2014).

3.  The criteria for a disability evaluation greater than 20 percent for radiculopathy of the right upper extremity, associated with cervical degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 8512 (2014).

4.  The criteria have been met for a disability rating of 20 percent for radiculopathy of the left upper extremity, associated with cervical degenerative disc disease, from December 23, 2008.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 8512 (2014).

5.  The criteria for a disability evaluation greater than 20 percent for radiculopathy of the left upper extremity, associated with cervical degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 8512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination in July 2014 was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would be an exercise in futility.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for Cervical Degenerative Disc Disease

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The regulations provide that cervical spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, no incapacitating episodes of intervertebral disc syndrome, as defined by VA regulations, were noted at either of the VA examinations conducted during the course of the Veteran's appeal.  Specifically, at both the January 2013 and July 2014 VA examinations, the examiner's found no incapacitating episodes in the previous twelve months due to cervical spine disability.  VA and private treatment records have similarly failed to show prescribed bed rest of sufficient duration to warrant an increased rating.

Of note, the Veteran provided forms from his healthcare provider dated in July 2013 and February 2014, endorsing a "medically justified" absences from work spanning July 15, 2013 to July 18, 2013 and January 15, 2014 to January 18, 2014.  However, a review of the forms does not show that bed rest was actually prescribed, and even if it was, the approximately 8 days the Veteran was out of work would fall well short of the four weeks of prescribed bed rest that would be required for a rating in excess of 30 percent.

As such, a rating in excess of 30 percent is not warranted based on IVDS, and it will therefore be considered whether it is more beneficial to evaluate the Veteran's cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine an orthopedic rating for the cervical spine in excess of 30 percent requires the presence of ankylosis.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine, while a higher evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

The Veteran has not alleged ankylosis of his cervical spine.  Moreover, at a VA examination in July 2014 VA, the VA examiner explicitly found ankylosis of the spine, was not present.  

Therefore, the criteria for a schedular orthopedic rating in excess of 10 percent for the Veteran's cervical spine disability have not been met.

III.  Neurologic Impairment 

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Here, a March 2013 rating decision assigned two separate 20 percent evaluations for associated objective neurologic abnormalities under 38 C.F.R. § 4.124a, Diagnostic Code 8512 for mild incomplete paralysis of the lower radicular group of nerves.  

Of note, the January 2013 and July 2014 VA examination identify involvement of both the lower and the middle radicular groups.  The disability percentages provided for by the rating schedule are identical for the lower and the middle radicular groups, and only an evaluation under one classification is permitted, to avoid the prohibition against pyramiding or assigning multiple evaluations for the same symptoms.  See 38 C.F.R. § 4.14.  Thus, no prejudice results from evaluating the disability under the criteria for the lower radicular group.

Entitlement to a neurologic rating in excess of 20 percent prior to July 8, 2009

The March 2013 Rating Decision assigned the 20 percent evaluation for neurologic impairment of each upper extremity from July 8, 2009, based on facts found in private treatment records on that date.  However, as explained in the introduction, this case arises from a January 2009 claim, and an increased rating may be assigned if it is factually ascertainable that an increase in disability occurred within a year of the claim.  Here, a VA examination in December 2008 revealed evidence of mild incomplete paralysis of the upper extremity, associated with the Veteran's service-connected cervical spine disability.

At the examination, the Veteran endorsed radiating pain and numbness down the right arm into the fourth and fifth fingers, and it was noted that he was prescribed Gabapentin.  The VA examiner noted that upper extremity pain associated with the Veteran's cervical spine disability impacted his occupational activities.  Yet, motor, sensory, and reflex testing of the right upper extremity were all normal on clinical examination and testing.  As such, the Board finds that the overall disability picture more closely approximates mild symptomatology of both upper extremities, as not only were the symptoms wholly sensory, but neurologic testing was largely normal.  Moreover, because it was factually ascertainable that the symptoms were present as of the VA examination in December 23, 2008, based on facts found during VA examination on that date. 

Entitlement to a neurologic rating in excess of 20 percent for either arm

The next higher evaluation, 40 percent for the major arm and 20 percent for the minor arm, is assigned for moderate incomplete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8512.  A 50 percent evaluation is warranted for severe incomplete paralysis or the major arm and 40 for the minor arm, and a 70 percent evaluation is assigned for complete paralysis of the lower radicular group of the major arm and 60 percent for the minor arm (evidenced by all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand)) or of the middle radicular group (evidenced by adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected).  Id.  

The term "incomplete paralysis" involving peripheral nerves indicates a degree of lost or impaired function substantially less than the type described for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Of note, the January 2013 and July 2014 VA examinations identify wholly sensory neurologic impairment of the Veteran's upper extremities; as such, the Veteran's neurologic ratings should be mild, or at most, moderate in severity.  For the reasons discussed below, the Veteran's neurologic is found to be mild in both upper extremities.

The VA, private, and lay evidence of record does not establish a rating in excess of the multiple 20 percent ratings that are assigned.   Private neurological examination received September 2009 shows report of tingling in the arms, with an assessment of paresthesias.  The VA examiners on both January 2013 and July 2014 examinations identified mild overall severity, involving the upper extremities.  Such a conclusion was supported by the fact that strength, reflexes, and sensation along the length of the arms and hands were all found  to be normal, with no evidence of muscle atrophy.  In January 2014, the Veteran reported mild constant pain, mild paresthesias/dysesthesias, and mild numbness.  Denying constant pain and paresthesias/dysesthesias in July 2014, the Veteran endorsed mild intermittent pain and mild numbness.  Thus, as symptoms individually and in aggregate are not demonstrative of more than mild severity, the overall disability picture more closely approximates the 20 percent criteria, and a higher schedular evaluation for radiculopathy of either upper extremity is denied.  

IV.  Extraschedular Evaluation 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element is not met.  The VA, private, and lay evidence fails to show anything unique or unusual about the Veteran's cervical spine disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including neck pain, radiating pain, and limited motion, have been specifically contemplated within the schedular rating that has been assigned.  The Veteran has been provided with two thorough examinations during the course of his appeal that have both failed to identify any cervical spine symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  The regular use of a brace, the use of a TENS unit, and receipt of three epidural injections per year (helpful for a short period of time) are all therapeutic measures to address the cervical spine pain which is being addressed in the schedular ratings that are assigned.  While the VA examiner explained that limitation of motion during flare-ups could not be reasonably or accurately assessed, flare-ups of neck pain, which persist for approximately two hours and necessitate use of additional medication, occur after lifting patients at work.  Yet, again, range of motion and pain are explicitly addressed in the rating criteria.  

The VA examiner also indicated that the Veteran's cervical spine disability prohibits overhead work and carrying or lifting greater than 45 pounds.  Yet, the rating schedule is expressly designed to represent average impairment in earning capacity.  Additionally, the VA examiner discounted any other neurological abnormalities related to the cervical spine disability, other than upper extremity radiculopathy, addressed below.

The evidence also fails to show anything unique or unusual specifically about the Veteran's neurological manifestations of cervical spine disability, involving the upper extremities, that would render the schedular criteria inadequate.  The Veteran's symptoms are mild pain, numbness, tingling, and paresthesias/dysesthesias, which have been specifically contemplated within the schedular rating that has been assigned.  The VA examiners in January 2013 and July 2014 specifically indicated that there were no other symptoms attributable to radiculopathy.  The applicable metric used in the rating schedule-mild, moderate, severe-is expansive and necessarily inclusive of any associated symptomatology.  Therefore, since the schedular rating criteria reasonably describe the claimant's cervical spine disability level and symptomatology, inclusive of neurological manifestations, referral for consideration of an extraschedular rating is not warranted.  

Again, to the extent that the Veteran cannot work due to his service-connected disabilities, the issue of TDIU is addressed in the Remand portion of this decision.


ORDER

An orthopedic rating in excess of 30 percent for the Veteran's cervical spine disability is denied.

A 20 percent evaluation for radiculopathy of the right upper extremity, associated with cervical degenerative disc disease, is granted from December 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for radiculopathy of the right upper extremity, associated with cervical degenerative disc disease, is denied.

A 20 percent evaluation for radiculopathy of the left upper extremity, associated with cervical degenerative disc disease, is granted from December 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for radiculopathy of the left upper extremity, associated with cervical degenerative disc disease, is denied.


REMAND

In April 2014, the Veteran submitted a copy of his resignation letter from work, in which he states: "...[M]y service connected disabilities are taking a toll physically and the high level of performance demanded is declining.  My two week notice is effective today."  On the same date, the Veteran provided both a list documenting his sick leave and a copy of his SF-50, indicating the reason for resignation as "disability conflicting with work performance."  The Board finds that the issue of entitlement to TDIU has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The inferred issue for entitlement to TDIU is not amenable to resolution by the Board at this time, as the RO has not yet considered it in the first instance, in light of the Veteran's other service-connected disabilities.  The Veteran is also service connected for hypertension (the subject of a pending claim for increase) and for history of duodenal ulcer and hiatal hernia, and he has not limited the scope of the inquiry only to musculoskeletal and associated neurological disabilities.  The issue of entitlement to TDIU cannot be resolved without first addressing the effect, if any, of these other disabilities on the Veteran's capacity for employment.




Accordingly, the case is REMANDED for the following action:

1.  Develop the issue of entitlement to TDIU, as appropriate.

2.  Thereafter, adjudicate the issue of entitlement to TDIU, on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order (note that the Veteran need not initiate an appeal of TDIU, as the RO partially adjudicated the issue by denying a higher evaluation for service-connected cervical spine disability and that appeal has already been perfected).

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


